UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2006 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-24143 RIDGEWOOD ELECTRIC POWER TRUST V (Exact Name of Registrant as Specified in Its Charter) Delaware 22-3437351 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 1314 King Street, Wilmington, Delaware 19801 (Address of Principal Executive Offices) (Zip Code) (302) 888-7444 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of November 30, 2007, there were 932.8875 Investor Shares outstanding. RIDGEWOODELECTRIC POWER TRUST V FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II. OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 SIGNATURES 18 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS RIDGEWOOD ELECTRIC POWER TRUST V CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) June 30, December 31, 2006 2005 ASSETS (unaudited) Current assets: Cash and cash equivalents $ 7,233 $ 7,706 Restricted cash 2,254 3,153 Accounts receivable 3,848 2,654 Unbilled receivables 5,876 4,753 Due from affiliates 1,258 1,775 Inventory - consumables 924 746 Prepaid expenses and other current assets 2,001 299 Total current assets 23,394 21,086 Notes receivable, affiliates 5,128 4,926 Investments 8,599 8,633 Plant and equipment, net 57,462 51,909 Intangibles, net 13,228 13,368 Deferred financing costs, net 450 481 Other assets 285 285 Total assets $ 108,546 $ 100,688 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 4,330 $ 2,406 Accrued expenses 11,512 7,731 Long-term debt - current portion 2,056 1,878 Revolving credit facility 1,453 - Capital lease obligations - current portion 3,931 2,897 Construction advances - current portion 624 578 Due to affiliates 1,005 865 Other current liabilities 138 - Total current liabilities 25,049 16,355 Long-term debt - noncurrent portion 16,829 16,936 Capital lease obligations - noncurrent portion 36,221 26,898 Construction advances - noncurrent portion 14,661 23,264 Deferred income taxes 1,488 1,105 Minority interest 186 476 Total liabilities 94,434 85,034 Commitments and contingencies Shareholders’ equity (deficit): Shareholders’ equity (932.8875 Investor Shares issued and outstanding) 14,762 16,289 Managing shareholder’s accumulated deficit (1 management share issued and outstanding) (650 ) (635 ) Total shareholders’ equity 14,112 15,654 Total liabilities and shareholders’ equity $ 108,546 $ 100,688 The accompanying notes are an integral part of these financial statements. 1 RIDGEWOOD ELECTRIC POWER TRUST V CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME (unaudited, in thousands, except per share data) Six Months Ended June 30, Three Months Ended June 30, 2006 2005 2006 2005 Revenues $ 19,202 $ 15,631 $ 10,947 $ 8,749 Cost of revenues 15,933 13,436 9,213 7,409 Gross profit 3,269 2,195 1,734 1,340 Operating expenses: General and administrative expenses 450 398 210 193 Management fee to the Managing Shareholder 1,166 1,166 583 583 Total operating expenses 1,616 1,564 793 776 Income from operations 1,653 631 941 564 Other income (expense): Interest income 331 332 167 182 Interest expense (3,050 ) (2,594 ) (1,618 ) (1,361 ) Equity in income of Maine Hydro 755 706 379 480 Equity in (loss) income of Indeck Maine (191 ) (450 ) (321 ) 110 Equity in (loss) income of NEH (7 ) (119 ) 25 (23 ) Equity in income of US Hydro 411 423 208 237 Other expense (154 ) - (2 ) - Other expense, net (1,905 ) (1,702 ) (1,162 ) (375 ) (Loss) income before income tax and minority interest (252 ) (1,071 ) (221 ) 189 Income tax expense 318 31 201 5 (Loss) income before minority interest (570 ) (1,102 ) (422 ) 184 Minority interest in the loss (earnings) of subsidiaries 201 117 99 (13 ) Net (loss) income (369 ) (985 ) (323 ) 171 Foreign currency tranlsation adjustment 5 (169 ) (16 ) (151 ) Comprehensive (loss) income $ (364 ) $ (1,154 ) $ (339 ) $ 20 Managing Shareholder - Net (loss) income $ (4 ) $ (10 ) $ (4 ) $ 2 Managing Shareholder - Distributions 12 5 7 - Shareholders - Net (loss) income (365 ) (975 ) (319 ) 169 Net loss (income) per Investor Share (392 ) (1,045 ) (343 ) 182 Distributions per Investor Share 1,250 500 750 - The accompanying notes are an integral part of these financial statements. 2 RIDGEWOOD ELECTRIC POWER TRUST V CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Six Months Ended June 30, 2006 2005 Cash flows from operating activities: Net cash provided by operating activities $ 6,698 $ 5,824 Cash flows from investing activities: Capital expenditures (5,579 ) (7,308 ) Loans to Indeck Maine - (1,000 ) Net cash used in investing activities (5,579 ) (8,308 ) Cash flows from financing activities: Repayments of long-term debt (960 ) (871 ) Borrowings under line of credit facility 1,432 - Repayments of capital lease obligations (1,160 ) (530 ) Cash distributions to minority interest (78 ) (1,055 ) Cash distributions to shareholders (1,178 ) (471 ) Net cash used in financing activities (1,944 ) (2,927 ) Effect of exchange rate on cash and cash equivalents 352 (1,057 ) Net decrease in cash and cash equivalents (473 ) (6,468 ) Cash and cash equivalents, beginning of period 7,706 20,289 Cash and cash equivalents, end of period $ 7,233 $ 13,821 The accompanying notes are an integral part of these financial statements. 3 RIDGEWOOD ELECTRIC POWER TRUST V NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited, dollar amounts in thousands) 1.BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared pursuant to the rules of the United States Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to SEC rules. These condensed consolidated financial statements should be read in conjunction with the Ridgewood Electric Power Trust V (the “Trust”) Annual Report on Form 10-K for the year ended December31, 2005 filed with the SEC on September 27, 2007 (the “2005 Form 10-K”). No significant changes have been made to the Trust’s accounting policies and estimates disclosed in the 2005 Form 10-K. In the opinion of management, the condensed consolidated financial statements as of June 30, 2006, and for the six and three-month periods ended June 30, 2006 and 2005, include all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the consolidated financial position, results of operations and cash flows for the periods presented. The results of operations for the six and three months ended June 30, 2006 and 2005 are not necessarily indicative of the results to be expected for the full year or any other period. Certain items in previously issued financial statements have been reclassified for comparative purposes. This had no effect on net income or loss for the six and three months ended June 30, 2006 and 2005. 2.DESCRIPTION OF BUSINESS The Trust is a Delaware trust formed in March 1996. The Trust began offering shares on April 12, 1996 and concluded its offering on April 15, 1998. The objective of the Trust is to provide benefits to its shareholders through a combination of distributions of operating cash flow and capital appreciation. The Managing Shareholder of the Trust is Ridgewood Renewable Power LLC (“RRP” or the “Managing Shareholder”). The Trust has been organized to invest primarily in independent power generation facilities, water desalinization plants and other infrastructure projects both in the US and abroad. The projects to be owned by the Trust may have characteristics that qualify the projects for government incentives. Among the possible incentives are ancillary revenue opportunities related to the fuel used by the power plants or tax incentives provided to projects in remote locations. The Trust’s accompanying condensed consolidated financial statements include the financial statements of its majority owned subsidiaries, including Ridgewood UK, LLC (“RUK”). The Trust’s condensed consolidated financial statements also include the Trust’s 29.2% interest in Ridgewood US Hydro Corporation (“US Hydro”), 14.1% interest in Ridgewood Near East Holding LLC (“NEH”), 50% interest in Ridgewood Maine Hydro Partners, L.P. (“Maine Hydro”) and 25% interest in Indeck Maine Energy, LLC (“Indeck Maine”), which are accounted for under the equity method of accounting as the Trust has the ability to exercise significant influence but does not control the operating and financial policies of the entities mentioned above. 4 RIDGEWOOD ELECTRIC POWER TRUST V NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited, dollar amounts in thousands) The Trust owns 69.6% interest in RUK and the remaining 30.4% minority interest is owned by Ridgewood Power Growth Fund (the “Growth Fund”). The interest of the Growth Fund is presented as minority interest in the condensed consolidated balance sheets and statements of operations. In the first quarter of 2007, RUK sold its interests in CLPE Holdings Ltd. (“CLP”) as discussed in Note 10. As a result, operating results of the Trust beginning in 2007 will be significantly different than reported for historical periods. 3.
